Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Priority
	The instant application claims priority to provisional application 63/058,161, filed 07/29/2020.
Information Disclosure Statement
The information disclosure statement (IDS) dated 09/22/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Specification
The disclosure is objected to because of the following informalities: paragraph 3 contains a grammatical typo; “essential” should recite “essentially.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3 and 7-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6,214,824 to Evans (published 2001, PTO-892).
	Evans ‘824 teaches the use of amiloride for treating cancer (title, abstract).  
	Claimed is a method for treating a host having cancer cells by administering an amount of amiloride and hydrochlorothiazide, wherein the amount of amiloride is 0.3mg/kg to 3mg/kg (col. 6, claim 1).  
	Breast, colon and lung cancer are taught as the cancer (Col. 2, lines 37-41).  
	Administration to humans and human cells is taught (col. 3, lines 3-5, 8-10, Col. 5, lines 11-23, Col. 6, lines 21-27).
While Evans ‘824 does not explicitly teach inhibiting PLOD2 in a cell or inhibiting cancer cell migration, it is reasonable to assume that the composition comprising amiloride of Evans ‘824 would have the same properties since they are administered for the same purpose (to treat cancer), in the same dosage (pg. 36 of the instant specification teaches an effective amount as an amount that is sufficient to achieve the desired result and Evans ‘824 teaches an effective amount of amiloride as an amount to treat cancer), to the same population (cancer patients, particularly breast, colon and lung cancer patients), as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach this property, burden is on Applicant to show that the prior art does not have this property.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Furthermore, [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." MPEP 2112.
	It is noted that while claim 14 recites “identifying the subject as having a cancer or risk thereof,” this recitation is generic and is not followed by any active detection steps.  It is additionally noted that a patient undergoing treatment for breast, lung or colon cancer is a patient identified as having a cancer or a risk thereof.

Claims 1-2, 4, 6-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2003252763, English Language Translation (published 2003, PTO-892).
	‘763 teaches azelastine as an antitumor agent for administration to humans (claims, paragraph 12).  Breast cancer, lung carcinoma and colon carcinoma are taught as tumors that can be treated with azelastine (paragraph 12).  
	A pharmaceutical composition comprising azelastine may be formed with diluents and excipients, which are carriers (paragraph 9).  
	Exemplified is cell growth inhibition using human tumor cells (paragraph 21).  
	The dose frequency of administration and the like of the antitumor agent can be appropriately determined based on the severity of symptoms, the age, sex, eight, etc. of the patient (paragraph 12).  
While JP ‘763 does not explicitly teach inhibiting PLOD2 in a cell or inhibiting cancer cell migration, it is reasonable to assume that the composition comprising azelastine of JP ‘763 would have the same properties since they are administered for the same purpose (to treat cancer), in the same dosage (pg. 36 of the instant specification teaches an effective amount as an amount that is sufficient to achieve the desired result and JP ‘763 teaches an amount of azelastine to inhibit the growth of tumor cells), to the same population (cancer patients, particularly breast, colon and lung cancer patients), as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach this property, burden is on Applicant to show that the prior art does not have this property.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Furthermore, [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." See MPEP 2112.
It is noted that while claim 14 recites “identifying the subject as having a cancer or risk thereof,” this recitation is generic and is not followed by any active detection steps.  It is additionally noted that a patient undergoing treatment for breast, lung or colon cancer is a patient identified as having a cancer or a risk thereof.

	Claims 1-2, 5-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0324843 to Choi (published 2016, PTO-892).
	Choi ‘843 teaches a method of administering to a subject, a pharmaceutical composition comprising proteasome inhibitor and loperamide for preventing or treating cancer (title, pg. 14, claims 1, 7).  
	Breast and colon cancer are taught (pg. 14, claim 5).
	The pharmaceutical composition includes a suitable carrier, excipient or diluent (paragraphs 58-60, 62-63, 131-133, Formulation Examples 1-2).
	The loperamide ranges from 50% to 99% of the composition (pg. 14, claim 8).  A dose may be administered ranging from 2mg/day to 6mg/day.  The dose may be increased or decreased depending on the administration route, degree of disease, sex, body weight or age (paragraphs 64-65).  
While Choi ‘843 does not explicitly teach inhibiting PLOD2 in a cell or inhibiting cancer cell migration, it is reasonable to assume that the composition comprising loperamide of Choi ‘843 would have the same properties since they are administered for the same purpose (to treat cancer), in the same dosage (pg. 36 of the instant specification teaches an effective amount as an amount that is sufficient to achieve the desired result and Choi ‘843 teaches an effective amount of loperamide as an amount to treat cancer), to the same population (cancer patients, particularly breast, colon and lung cancer patients), as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach this property, burden is on Applicant to show that the prior art does not have this property.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Furthermore, [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." See MPEP 2112.
It is noted that while claim 14 recites “identifying the subject as having a cancer or risk thereof,” this recitation is generic and is not followed by any active detection steps.  It is additionally noted that a patient undergoing treatment for breast or colon cancer is a patient identified as having a cancer or a risk thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12, and 14 of copending Application No. 17/682,856 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘856 claims a method of inhibiting a cancer cell comprising administering to the cancer cell an effective amount of methacycline, and claims a method of modulating C-PRH1 comprising administering to a cell an effective amount of rosiglitazone.
While ‘856 does not explicitly teach inhibiting PLOD2 in a cell, it is reasonable to assume that the composition comprising methacycline and rosiglitazone of ‘856 would have the same properties since they are administered for the same purpose (to treat cancer) in the same dosage (pg. 36 of the instant specification teaches an effective amount as an amount that is sufficient to achieve the desired result and ‘856 claims an effective amount as an amount to treat cancer), to the same population (cancer patients, particularly breast, colon and lung cancer patients), as that taught by the instant specification and claims.  Thus, while the ‘856 does not explicitly teach these properties, burden is on Applicant to show that the methods of ‘856 do not have these properties. 
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622      

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622